Title: To George Washington from John Beatty, 31 July 1778
From: Beatty, John
To: Washington, George


          
            Sir
            Prince Town [N.J.] July 31st 1778
          
          I am now to acknowledge the receipt of your Favor of the 27th Instant which has just
            come to hand and am to Inform you, that I have already complied with part of the
            Instructions therein contained: In a Letter from the Marine Committe of Congress, I was
            Authorized to Inform Admiral Gambier that his proposition relative to the Exchange of
            Marine Prisoners was Acceeded to by Congress—binding themselves to return a like number
            in our possession with as little delay as possible—I have wrote to Admiral Gambier
            Yesterday acquainting him that I shall attend at Elizabeth-Town Tomorrow there to
            receive and give him Credit for whatever number of Prisoners he shall deliver
            over—Pledging the Public Faith of these States for an equal return. in my Answer to the Committe I informed them of my having no
            particular instructions respecting Marines, mentioning particularly the case of the
            French men. I now wait their Orders on that head.
          I am just returned from Philadelphia where I have in as pointed a manner as I was
            capable of laid before Congress the distressed Situation of their Prisoners,
            representing at the same time the Accounts already  contracted and
            the Impractibility as well as Impropriety of discharging those debts in the Manner
            heretofore adopted, begging they would furnish me only with as much Hard Money as would
            answer the present demand and put Mr Pintard upon a more reputable Footing whose private
            Credit is already engaged for more than he can ever pay and who is in danger of being
            throw’d into a Provost unless some measures are speedily taken to relieve him. Congress
            have not paid that attention to it I thought the Urgency of the Case Demanded and after
            waiting a number of Days for an Answer, was dismised without any other, then that they
            would resume the Consideration of it.
          I shall endeavour always to administer a sufficient supply of Provision to the
            Prisoners in New York and shall strictly comply with your orders with regard to
            Individuals.
          I fear I shall be detained longer from Head Quarters than I at first immagined
            Occasioned by the very slow returns of the Prisoners from the different places they have
            been confined in As well as this last order from Congress respecting the Exchange of
            Marines.
          I shall however at all times wait your Excellencys Commands and will be found by
            Directing your letters to me at Prince Town, if not there they always know where to send
            to me I am Your Excellencys Most Obedient and Very Humble Servant
          
            Jno. Beatty. Com: Gen: Prisr
          
        